Exhibit 10.10

 

[g357441kmi001.gif]

UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION In the Matter
of Order No.: WN-10-13 FIRST FEDERAL BANK Harrison, Arkansas OTS Docket
No. 02721 Effective Date: April 14, 2010 ORDER TO CEASE AND DESIST WHEREAS,
First Federal Bank, Harrison, Arkansas, OTS Docket No. 02721 (Association), by
and through its Board of Directors (Board), has executed a Stipulation and
Consent to the Issuance of an Order to Cease and Desist (Stipulation); and
WHEREAS, the Association, by executing the Stipulation, has consented and agreed
to the issuance of this Order to Cease and Desist (Order) by the Office of
Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and WHEREAS, pursuant
to delegated authority, the OTS Regional Director for the Western Region
(Regional Director) is authorized to issue Orders to Cease and Desist where a
savings association has consented to the issuance of an order. NOW, THEREFORE,
IT IS ORDERED that: Cease and Desist. 1. The Association and its directors,
officers, employees, and agents shall cease and desist from any action (alone or
with another or others) for or toward causing, bringing about, First Federal
Bank Order to Cease and Desist Page 1 of 23

 


[g357441kmi002.gif]

participating in, counseling, or the aiding and abetting of unsafe or unsound
banking practices that resulted in the Association: (a) operating the
Association with an inadequate level of capital protection for the volume, type
and quality of assets held by the Association; (b) operating the Association
with an inadequate allowance for loan and lease losses (ALLL) for the volume,
type, and quality of loans held; (c) creating concentrations of credit without
adequate and effective risk management policies and procedures; and
(d) operating the Association with inadequate internal review policies or
procedures with respect to loan assets. 2. The Association and its directors,
officers, employees, and agents shall also cease and desist from any action
(alone or with another or others) for or toward causing, bringing about,
participating in, counseling, or the aiding and abetting of violations of the
following regulations: (a) 12 C.F.R. § 560.30 (Limitations on Investments in
Real Estate); (b) 12 C.F.R. § 560.101 (Real Estate Lending Standards); and (c)
12 C.F.R. Part 564 (Appraisal Requirements). Capital. 3. (a) By December 31,
2010, the Association shall have and thereafter maintain a Tier 1 (Core) Capital
Ratio equal to or greater than eight percent (8%) and a total risk-based capital
ratio equal to or greater than twelve percent (12%). (b) The requirement in
Paragraph 3(a) to meet and maintain a specific capital level means that the
Association may not be deemed to be “well-capitalized” for purposes of 12 U.S.C.
§ 1831o and 12 C.F.R. § 565.4(b)(1)(iv). 4. By June 30, 2010, the Association
shall submit a written plan to achieve and maintain First Federal Bank Order to
Cease and Desist Page 2 of 23

 


[g357441kmi003.gif]

the Association’s capital at the levels prescribed in Paragraph 3 (Capital Plan)
that is acceptable to the Regional Director. At a minimum, the Capital Plan
shall: (a) address the amount of additional capital that will be necessary to
meet the capital requirements of Paragraph 3 under a best-case scenario, a
worst-case scenario, and a most probable case scenario involving progressively
stressed economic environments; (b) address the requirements and restrictions
imposed by this Order; (c) address the comments and incorporate all recommended
corrective actions related to capital adequacy contained in the OTS’s
September 21, 2009 Report of Examination (ROE); (d) address the Association’s
level of classified assets, ALLL, earnings, asset concentrations, liquidity
needs, and trends in these areas; (e) address current and projected trends in
real estate market conditions; (f) detail the Association’s capital preservation
and enhancement strategies with specific narrative goals; and (g) identify the
specific sources of additional capital and the timeframes and methods by which
additional capital will be raised, including specific target dates and capital
levels. 5. Upon receipt of written notification from the Regional Director that
the Capital Plan is acceptable, the Association shall immediately implement the
Capital Plan. 6. Within thirty (30) days after the end of the month, beginning
with the month ending June 30, 2010, the Board shall review a report regarding
the Association’s compliance with the Capital Plan (Capital Plan Variance
Report). The Board’s review, at a minimum, shall include: (a) a comparison of
actual operating results to projected results; First Federal Bank Order to Cease
and Desist Page 3 of 23

 


[g357441kmi004.gif]

(b) detailed explanations of any material deviations(l); and (c) a discussion of
specific corrective actions or measures that have been or will be implemented to
address each material deviation. The Board’s review of the Capital Plan Variance
Report shall be fully documented in the Board meeting minutes. A copy of the
meeting minutes detailing the Board’s review and a copy of the Capital Plan
Variance Report shall be provided to the Regional Director within fifteen (15)
days after the Board meeting. 7. The Association shall notify the Regional
Director regarding any material event adversely affecting or that may affect
adversely the capital or capital projections of the Association within two
(2) days after such event. 8. Within thirty (30) days after: (a) the Association
fails to meet the capital requirements prescribed in Paragraph 3 of this Order;
(b) the Association fails to comply with the Capital Plan prescribed in
Paragraph 4 of this Order; or (c) any request from the Regional Director, the
Association shall submit a written Contingency Plan that is acceptable to the
Regional Director. 9. The Contingency Plan shall detail the actions to be taken,
with specific time frames, to achieve one of the following results by the later
of the date of receipt of all required regulatory approvals or sixty (60) days
after the implementation of the Contingency Plan: (a) merger with, or
acquisition by another federally insured depository institution or holding
company thereof; or (b) voluntary liquidation by filing an appropriate
application with the OTS in conformity with federal laws and regulations. (1) A
deviation shall be considered material under this Paragraph of the Order when
the Association: (a) engages in any activity, line of business, or operation
that is inconsistent with the Capital Plan; (b) exceeds the level of any
activity or growth contemplated in the Capital Plan by more than ten percent
(10%); or (c) falls below or fails to meet the target amounts established in the
Capital Plan by more than ten percent (10%). First Federal Bank Order to Cease
and Desist Page 4 of 23

 


[g357441kmi005.gif]

10. Upon receipt of written notification from the Regional Director to implement
the Contingency Plan, the Association shall implement the Contingency Plan
immediately. The Association shall provide the Regional Director with written
status reports detailing the Association’s progress in implementing the
Contingency Plan on the first (1st) and fifteenth (15th) of each month following
the implementation of the Contingency Plan. Growth. 11. Effective immediately,
the Association shall not increase its total assets during any quarter in excess
of an amount equal to net interest credited on deposit liabilities during the
prior quarter without the prior written notice of non-objection of the Regional
Director. The growth restriction imposed by this Paragraph shall remain in
effect until the Regional Director has notified the Association in writing that
its Business Plan submitted pursuant to Paragraph 12 of this Order is
acceptable. Business Plan. 12. By June 30, 2010, the Association shall submit a
new business plan and budget for the remainder of the calendar year 2010 and
calendar years 2011 and 2012 (Business Plan) that is acceptable to the Regional
Director. Thereafter, the Association shall submit a revised two year Business
Plan at least sixty (60) days prior to the end of each calendar year. At a
minimum, the Business Plan shall include: (a) plans and strategies to
restructure the Association’s operations, to improve the Association’s earnings,
reduce expenses, and achieve positive core income; (b) strategies for ensuring
that the Association has the financial and personnel resources necessary to
implement and adhere to the Business Plan; First Federal Bank Order to Cease and
Desist Page 5 of 23

 


[g357441kmi006.gif]

(c) quarterly pro forma financial projections (balance sheet, capital forecasts,
and income statement); and (d) identification of all relevant assumptions made
in formulating the Business Plan. 13. Upon receipt of written notification from
the Regional Director that the Business Plan is acceptable, the Association
shall implement and adhere to the Business Plan. The Association shall retain
all documentation supporting assumptions addressed in Paragraph 12(d) of the
Order. 14. Any material modification(2) to the Business Plan must receive the
prior written notice of non-objection of the Regional Director. The Association
shall submit any proposed material modifications to the Regional Director at
least forty-five (45) days prior to implementation. 15. Within thirty (30) days
after the end of each quarter, beginning with the quarter ending June 30, 2010,
the Board shall review quarterly variance reports on the Association’s
compliance with the Business Plan (Quarterly Variance Reports). The Quarterly
Variance Reports shall: (a) identify material variances in the Association’s
actual performance during the preceding quarter as compared to the projections
set forth in the Business Plan; (b) contain and analysis and explanation of
identified variances; and (c) discuss the specific measures taken or to be taken
to address identified variances. 16. The Board’s review of the Quarterly
Variance Reports, assessment of the Association’s compliance with the Business
Plan, and any corrective actions taken or to be taken by the Board shall be
fully documented in the Board meeting minutes. A copy of the Quarterly Variance
(2) A modification shall be considered material under this Paragraph of the
Order if the Association plans to: (a) engage in any activity that is
inconsistent with the Business Plan; or (b) exceed the level of any activity
contemplated in the Business Plan or fail to meet target amounts established in
the Business Plan by more than ten percent (10%), unless the activity involves
assets risk-weighted fifty percent (50%) or less, in which case a variance of
more than twenty-five percent (25%) shall be deemed to be a material
modification. First Federal Bank Order to Cease and Desist Page 6 of 23

 


[g357441kmi007.gif]

Reports and the Board meeting minutes detailing the Board’s review shall be
provided to the Regional Director within fifteen (15) days after the Board
meeting. Brokered Deposits. 17. Effective immediately, the Association shall
comply with the requirements of 12 C.F.R. § 337.6(b). 18. Effective immediately,
the Association shall develop an internal system to monitor the interest rates
offered on all interest bearing accounts to ensure compliance with 12 C.F.R. §
337.6(b). Liquidity Management. 19. Effective immediately, the Association shall
review its liquidity position and prepare a liquidity report each business day
(Daily Liquidity Report) in a format acceptable to the Regional Director. The
Daily Liquidity Report shall set forth the uses and sources of funds for the
Association’s operations and cash flow projections for a one hundred and eighty
(180) day period. The Association shall submit each Daily Liquidity Report to
the Regional Director and the Association’s Asset/Liability Committee by the
close of business on the next business day. 20. Effective immediately, at each
Board meeting, the Board shall review a written summary of the Daily Liquidity
Reports. The Board’s review and any corrective actions required by the Board
shall be fully documented in the Board meeting minutes. Dividends. 21. Effective
immediately, the Association shall not declare or pay dividends or make any
other capital distributions, as that term is defined in 12 C.F.R. § 563.141,
without receiving the prior written approval of the Regional Director. The
Association’s written request for written First Federal Bank Order to Cease and
Desist Page 7 of 23

 


[g357441kmi008.gif]

approval shall be submitted to the Regional Director at least forty-five (45)
days prior to the anticipated date of the proposed declaration, dividend
payment, or distribution of capital. Lending Restrictions. 22. Effective
immediately, except with the prior written notice of non-objection of the
Regional Director, the Association shall not make, purchase, or commit to make
or purchase a new commercial real estate (CRE) loan or an extension of credit
for the purpose of land acquisition, development, and/or construction, except
for the construction of an owner-occupied one-to-four family dwelling with at
least twenty percent (20%) down payment or that is subject to a binding pre-sold
commitment. 23. Effective immediately, except with the prior written notice of
non-objection of the Regional Director, the Association shall not make,
purchase, or refinance or commit to make, purchase, or refinance an extension of
credit if any of the proceeds of the loan will be used for the payment of
interest on any loan or will be used for the establishment of an interest carry
reserve on a loan. 24. Effective immediately, except with the prior written
notice of non-objection of the Regional Director, the Association shall not make
or purchase, or commit to make or purchase an extension of credit that is in
excess of the supervisory loan-to-value limits set forth in the Appendix to 12
C.F.R. § 560.101. Asset Classification. 25. Effective immediately, the
Association shall evaluate and classify its assets and establish ALLL and
specific valuation allowances in accordance with applicable laws, regulations,
and regulatory guidance. First Federal Bank Order to Cease and Desist Page 8 of
23

 


[g357441kmi009.gif]

26. Within twenty-five (25) days after the end of each quarter, beginning with
the quarter ending March 31, 2010, Management(3) shall submit to the Board a
written report setting forth the ALLL analysis for the Association’s assets and
all assumptions used to determine the adequacy of the ALLL, given current
economic conditions and the Association’s risk profile (Quarterly ALLL Analysis
Report). Any deficiency in the ALLL shall be remedied by the Association in the
quarter in which it was discovered and before the Association files its Thrift
Financial Report with the OTS. The Board’s review of the Quarterly ALLL Analysis
Report, including all qualitative factors considered in determining the adequacy
of the Association’s ALLL, shall be fully documented in the Board meeting
minutes. Within thirty (30) days after the end of each quarter, beginning with
the quarter ending March 31, 2010, the Association shall submit to the Regional
Director a copy of the Quarterly ALLL Analysis Report and the Board meeting
minutes reflecting the review of the Quarterly ALLL Analysis Report. Internal
Asset Review Program. 27. Effective immediately, the Association shall implement
and maintain an internal asset review program independent of the loan
underwriting and approval functions to: (a) identify and grade loans with
potential credit weaknesses in accordance with applicable regulations and
regulatory guidance regarding internal asset reviews, and (b) require monthly
reviews by the Board that are documented in the Board meeting minutes. The
internal asset review required by this Paragraph of the Order shall cover one
hundred percent (100%) of criticized assets(4) and one hundred percent (100%) of
all nonhomogeneous loans and borrower relationships exceeding five hundred
thousand dollars ($500,000) in the portfolio during a calendar year. (3) For
purposes of this Order, the term “Management” is defined as one or more Senior
Executive Officers and the term “Senior Executive Officer” is defined at 12
C.F.R. § 563.555. (4) The term “criticized assets” shall include classified
assets, assets designated special mention, all nonperforming assets, and all
delinquent loans. First Federal Bank Order to Cease and Desist Page 9 of 23

 


[g357441kmi010.gif]

28. By April 1, 2010, the Board shall engage a qualified independent consultant
(IAR Consultant) acceptable to the Regional Director to perform an on-site
internal asset review and analyses of the following assets on the Association’s
books as of December 31, 2009: (a) all non-owner occupied mortgage loans
exceeding two hundred fifty thousand dollars ($250,000); (b) all other
nonhomogeneous loans exceeding five hundred thousand dollars ($500,000); and
(c) all homogeneous loans designated as Special Mention or Watch exceeding five
hundred thousand dollars ($500,000). 29. By May 31, 2010, the IAR Consultant
shall prepare a report with respect to the analysis prescribed by Paragraph 27
(IAR Report) to submit to the Board. The IAR Report shall: (a) be based on
analysis independent of the loan underwriting and approval functions; (b)
identify and grade the loans in the categories set forth in Paragraph 28 with
potential credit weaknesses; (c) assess the adequacy of, and adherence to
internal loan policies; (d) conform to applicable regulations and regulatory
guidance; and (e) shall include the following information for each such
identified loan that is a criticized asset: (i) the loan number, the borrower’s
name, date of the loan, and book balance; (ii) the date(s) of payments due, any
last payment made, and the date(s) of any extension or modification; (iii) a
description of the collateral and condition of security collateral; (iv) the
most recent appraised or fair value of the collateral, the date of this
valuation, the findings from any property inspections, and an analysis of the
appraisal and collateral valuation for deficiencies under applicable regulations
and First Federal Bank Order to Cease and Desist Page 10 of 23

 


[g357441kmi011.gif]

regulatory guidance; (v) an analysis of the borrower’s and/or guarantor’s
current financial condition, including, but not limited to, the borrower’s
ability to service the debt and other debts and, where applicable, the
borrower’s ability to service all loans; (vi) the identification of any
significant loan underwriting, documentation, or administration deficiencies
under the Association’s loan policies and applicable laws, regulations, and
regulatory guidance; (vii) the current asset classification category and the
rationale for the asset classification category and the date of the initial
classification; (viii) the amount of specific valuation allowances, charge-offs,
and the analysis of impairment of loans under generally accepted accounting
principles; and (ix) the identification of troubled debt restructuring under the
applicable regulations and regulatory guidance; and (f) shall include the
following information for each such identified loan that is not a criticized
asset: (i) the loan number, the borrower’s name, date of the loan, and book
balance; (ii) a description of the collateral and condition of security
collateral; (iii) the value of the collateral; (iv) an analysis of the
borrower’s and/or guarantor’s current financial condition, including, but not
limited to, the borrower’s ability to service the debt and other debts and,
where applicable, the borrower’s ability to service all loans; (v) the
identification of any significant loan underwriting, documentation, or
administration deficiencies under the Association’s loan policies and applicable
First Federal Bank Order to Cease and Desist Page 11 of 23

 


[g357441kmi012.gif]

laws, regulations, and regulatory guidance; (vi) the current asset
classification category; (vii) the amount of specific valuation allowances,
charge-offs, and the analysis of impairment of loans under generally accepted
accounting principles; and (viii) the identification of troubled debt
restructuring under the applicable regulations and regulatory guidance. 30. By
June 30, 2010, the Board shall review the IAR Report and the Association shall
submit a copy of the IAR Report and a certified copy of the Board meeting
minutes reflecting its review of the IAR Report to the Regional Director.
Reduction of Classified Assets. 31. By June 30, 2010, the Association shall
submit a comprehensive Classified Asset Reduction Plan to reduce(5) classified
assets that is acceptable to the Regional Director. The Classified Asset
Reduction Plan, at a minimum, shall include: (a) targets for the level of
classified assets as a percentage of Tier 1 (Core) capital and ALLL and the
timeframe for each such target; (b) a description of the manner of, and methods
for, reducing the Association’s level of classified assets to the targets set
forth therein; and (c) all relevant assumptions and projections based on a
best-case scenario, a worst-case scenario, and a most probable case scenario,
and documentation supporting such assumptions and projections. (5) For purposes
of this Paragraph, the term “reduce” means to collect, sell, charge off, or
improve the quality of the asset sufficient to warrant its removal from adverse
criticism or classification. First Federal Bank Order to Cease and Desist Page
12 of 23

 


[g357441kmi013.gif]

32. Within thirty (30) days after receipt of written notification from the
Regional Director that the Classified Asset Reduction Plan is acceptable, the
Association shall immediately implement the Classified Asset Reduction Plan. 33.
Any material modification(6) to the Classified Asset Reduction Plan must receive
the prior written notice of non-objection of the Regional Director. The
Association shall submit proposed material modifications to the Classified Asset
Reduction Plan to the Regional Director at least sixty (60) days prior to
implementation. 34. Within thirty (30) days after the end of each month,
beginning with the month ending July 31, 2010, Management shall submit to the
Board a written status report regarding the implementation of the Classified
Asset Reduction Plan (Monthly Classified Asset Reduction Report). Each Monthly
Classified Asset Reduction Report shall: (a) set forth the Association’s efforts
to reduce the Association’s level of classified assets during that month; and
(b) report and explain in detail any variances of actual operating results from
the targets set forth in the Classified Asset Reduction Plan. The Board’s review
of the Monthly Classified Asset Reduction Report shall be fully documented in
the Board meeting minutes, which also shall set forth the corrective actions
and/or measures that have been implemented, proposed, or under consideration to
correct any deviation to the Classified Asset Reduction Plan. Supervisory
Loan-to-Value Limitations. 35. By June 30, 2010, the Association shall submit a
plan to reduce the aggregate amount of all loans in excess of the supervisory
loan-to-value limits set forth in the Appendix to 12 C.F.R. § (6) For purposes
of this Paragraph of the Order, a modification shall be considered material if
the Association failed to meet targets established in the Classified Asset
Reduction Plan by more than ten percent (10%). First Federal Bank Order to Cease
and Desist Page 13 of 23

 


[g357441kmi014.gif]

560.101 that is acceptable to the Regional Director (LTV Plan). The LTV Plan, at
a minimum, shall include: (a) targets for the aggregate amount of all loans in
excess of such supervisory loan-to-value limits; (b) targets for the aggregate
amount of all commercial loans, agricultural loans, multifamily loans, or loans
secured by properties other than owner occupied one-to-four family residential
properties in excess of such supervisory loan-to-value limits; (c) a description
of the manner of, and the methods for, reducing the Association’s level of loans
in excess of such supervisory loan-to-value limits to the targets set forth
therein; and (d) all relevant assumptions and projections based on a best-case
scenario, a worst-case scenario, and a most probable scenario, and documentation
supporting such assumptions and projections. 36. Within ten (10) days after
receipt of written notification from the Regional Director that the LTV Plan is
acceptable, the Association shall implement the LTV Plan. 37. Any material
modification(7) to the LTV Plan must receive the prior written notice of
non-objection of the Regional Director. The Association shall submit proposed
material modifications to the LTV Plan to the Regional Director at least sixty
(60) days prior to implementation. 38. Within thirty (30) days after the end of
each month, beginning with the month ending July 31, 2010, Management shall
submit to the Board a written status report regarding the implementation of the
LTV Plan (Monthly LTV Report). Each Monthly LTV Report shall: (a) First Federal
Bank Order to Cease and Desist Page 14 of 23

 


[g357441kmi015.gif]

set forth the Association’s efforts to reduce the Association’s level of loans
in excess of supervisory loan-to-value limits during that month; and (b) report
and explain in detail any variances of actual operating results from the targets
set forth in the LTV Plan. The Board’s review of the Monthly LTV report shall be
fully documented in the Board meeting minutes, which also shall set forth the
corrective actions and /or measures that have been implemented, proposed, or
under consideration to correct any deviation to the LTV Plan. Real Estate
Investments. 39. By May 31, 2010, the Board shall submit to the Regional
Director a certified written report regarding the real estate transactions and
real estate transfer transactions conducted from the period from January 1, 2008
through January 31, 2010 that do not comply with the requirements of 12 U.S.C. §
1464 and 12 C.F.R. § 560.30 (Real Estate Investments Report). 40. By April 30,
2010, the Association shall ensure that all transactions conducted by the
Association are permissible in accordance with applicable laws and regulations,
including, but not limited to, 12 U.S.C. § 1464 and 12 C.F.R. § 560.30. 41. By
June 30, 2010, the Association shall submit a plan to divest any asset listed in
the Real Estate Investments Report that is acceptable to the Regional Director
(Real Estate Divestiture Plan). 42. Within ten (10) days after receipt of
written notification from the Regional Director that the Real Estate Divestiture
Plan is acceptable, the Association shall implement the Real Estate Divestiture
Plan. 43. Within thirty (30) days after the end of each month, beginning with
the first month after implementation of the Real Estate Divestiture Plan, the
Association shall submit a written report to the Regional Director regarding
compliance with the Real Estate Divestiture Plan. First Federal Bank Order to
Cease and Desist Page 15 of 23

 


[g357441kmi016.gif]

44. Any material modification to the Real Estate Divestiture Plan must receive
the prior written notice of non-objection of the Regional Director. The
Association shall submit proposed material modifications to the Real Estate
Divestiture Plan to the Regional Director at least sixty (60) days prior to
implementation. Commercial Real Estate Concentration Risk. 45. By June 30, 2010,
the Association shall submit a Commercial Real Estate Concentration Plan (CRE
Concentration Plan) that is acceptable to the Regional Director. The CRE
Concentration Plan shall, at a minimum, address: (a) the reduction of the amount
of Association’s existing CRE loans to two hundred percent (200%) or less of
Tier 1 (Core) capital and ALLL within a timeframe satisfactory to the Regional
Director; (b) the reduction of each category of assets within the CRE portfolio
to one hundred percent (100%) or less of Tier 1 (Core) capital and ALLL; (c) the
time frames for reaching each such target; and (d) the assessment, monitoring,
and control of the risks associated with the Association’s CRE portfolio in
accordance with applicable regulatory guidance. 46. Within thirty (30) days of
receipt of written notification from the Regional Director that the CRE
Concentration Plan is acceptable, the Association shall immediately implement
the CRE Concentration Plan. 47. Any material modification(8) to the CRE
Concentration Plan must receive the prior written notice of non-objection of the
Regional Director. The Association shall submit proposed (8) For purposes of
this Paragraph of the Order, a modification shall be considered material if the
Association failed to meet targets established in the CRE Concentration Plan by
more than ten percent (10%). First Federal Bank Order to Cease and Desist Page
16 of 23

 


[g357441kmi017.gif]

material modifications to the CRE Concentration Plan to the Regional Director at
least sixty (60) days prior to implementation. 48. Within forty-five (45) days
after the end of each quarter, beginning with the quarter ending June 30, 2010,
Management shall provide to the Board a written report (Quarterly CRE
Concentration Reduction Report) that: (a) sets forth the Association’s efforts
to reduce the Association’s concentration in CRE loans during that quarter in
accordance with the targets set forth in the CRE Concentration Plan; and
(b) reports and explains in detail the variances of actual operating results
from the targets set forth in the CRE Concentration Plan for the reduction of
CRE loans. The Board’s review of each Quarterly CRE Concentration Reduction Plan
and any corrective action adopted by the Board shall be fully documented in the
Board meeting minutes. Transactions with Affiliates. 49. Effective immediately,
the Association shall not engage in any transaction with an affiliate unless,
with respect to each such transaction, the Association has complied with the
notice requirements set forth in 12 C.F.R. § 563.41(c)(4), which shall include
the information set forth in 12 C.F.R. § 563.41(c)(3). The Board shall ensure
that any transaction with an affiliate for which notice is submitted pursuant to
this Paragraph complies with the requirements of 12 C.F.R. § 563.41 and
Regulation W, 12 C.F.R. Part 223. Third Party Contracts. 50. Effective
immediately, the Association shall not enter into any arrangement or contract
with a third party service provider that is significant to the overall operation
or financial condition of the Association(9) or outside the Association’s normal
course of business unless, with (9) A contract will be considered significant to
the overall operation or financial condition of the Association where the annual
contract amount equals or exceeds two percent (2%) of the Association’s total
capital. First Federal Bank Order to Cease and Desist Page 17 of 23

 


[g357441kmi018.gif]

respect to each such contract, the Association has: (a) provided the Regional
Director with a minimum of sixty (60) days prior written notice of such
arrangement or contract; (b) determined that the arrangement or contract
complies with the standards and guidelines set forth in OTS Thrift Bulletin 82a;
and (c) received written notice of non-objection from the Regional Director.
Employment Contracts and Compensation Arrangements. 51. Effective immediately,
the Association shall not enter into, renew, extend, or revise any contractual
arrangement relating to compensation or benefits for any Senior Executive
Officer or director of the Association, unless it first provides the Regional
Director with not less than sixty (60) days prior written notice of the proposed
transaction. The notice to the Regional Director shall include a copy of the
proposed employment contract or compensation arrangement or a detailed, written
description of the compensation arrangement to be offered to such officer or
director, including all benefits and perquisites. The Board shall ensure that
any contract, agreement or arrangement submitted to the Regional Director fully
complies with the requirements of 12 C.F.R. Part 359, 12 C.F.R. §§ 563.39 and
563.161(b), and 12 C.F.R. Part 570 — Appendix A. 52. Effective immediately, the
Association shall not increase any salaries, bonuses, or director’s fees or make
any similar payments, directly or indirectly, to the Association’s directors or
Senior Executive Officers without prior written notice of non-objection from the
Regional Director. First Federal Bank Order to Cease and Desist Page 18 of 23

 


[g357441kmi019.gif]

Severance and Indemnification Payments. 53. Effective immediately, the
Association shall not make any golden parachute payment(10)° or any prohibited
indemnification payment(11) unless, with respect to each such payment, the
Association has complied with the requirements of 12 C.F.R. Part 359 and, as to
indemnification payments, 12 C.F.R. § 545.121. Directorate and Management
Changes. 54. Effective immediately, the Association shall comply with the prior
notification requirements for changes in directors and Senior Executive Officers
set forth in 12 C.F.R. Part 563, Subpart H. Management Study. 55. By April 30,
2010, the Association shall retain an independent third party consultant
(Management Consultant) acceptable to the Regional Director to conduct a review
of supervision of the Association’s lending operations by the Board and
Management (Management Study). 56. The Management Study shall be completed
within sixty (60) days after the Regional Director deems the third party
consultant and the engagement acceptable. The Management Study shall, at a
minimum, include: (a) the identification of present and future staffing
requirements for the lending operations of the Association; (b) an evaluation of
the performance of Management with respect to the Association’s lending
operations, including an assessment of whether compensation is (10) The term
“golden parachute payment” is defined at 12 C.F.R. § 359.1(f) (11) The term
“prohibited indemnification payment” is defined at 12 C.F.R. § 359.1(1). First
Federal Bank Order to Cease and Desist Page 19 of 23

 


[g357441kmi020.gif]

commensurate with job performance and responsibilities in compliance with 12
C.F.R. § 563.161(b); (c) the establishment of standards by which Management’s
effectiveness in the Association’s lending operations will be measured; (d) an
assessment of (i) the adequacy of communication regarding the Association’s
lending operations between Management and the Board, and (ii) the quality and
timeliness of reporting to the Board; and (e) recommendations on whether to
expand the scope, frequency, and sufficiency of information regarding the
Association’s lending operations provided to the Board by Management. 57. By
July 30, 2010, the Board shall adopt a written plan to address any identified
weaknesses or deficiencies noted in the Management Study (Management Plan).
Within fifteen (15) days after Board meeting, the Association shall provide the
Regional Director with a copy of the Management Plan and Board meeting minutes
reflecting the Board’s review of, and actions taken with respect to the
Management Study. Remediation of ROE Comments. 58. By June 30, 2010, the
Association shall ensure that all Matters Requiring Board Attention and
Corrective Actions noted in the ROE, which are not addressed by this Order, are
adequately completed. The minutes of each Board meeting subsequent to April 30,
2010 shall document each specific action adopted, the completion of each
corrective action, and the measures implemented to prevent recurrence of the
violation of laws and regulations, unsafe or unsound practices, or deficiencies.
First Federal Bank Order to Cease and Desist Page 20 of 23

 


[g357441kmi021.gif]

Compliance with Order. 59. Within thirty (30) days after the end of each month,
beginning with the month ending March 31, 2010, the Board shall adopt a Board
resolution (Compliance Resolution), formally resolving that the Association has
complied with each provision of this Order currently in effect during the
immediately preceding month, except as otherwise stated. The Compliance
Resolution shall: (a) specify in detail any instance of noncompliance with the
Order; (b) set forth the corrective action initiated or taken in each instance
of noncompliance; and (c) identify all notices of exemption or non-objection
issued by the Regional Director. Within fifteen (15) days of the Board meeting
at which the Compliance Resolution was adopted, the Association shall provide a
copy of each Compliance Resolution to the Regional Director. Effective Date,
Incorporation of Stipulation. 60. This Order is effective on the Effective Date
as shown on the first page. The Stipulation is made a part hereof and is
incorporated herein by this reference. Duration. 61. This Order shall remain in
effect until terminated, modified, or suspended by written notice of such action
by the OTS, acting by and through its authorized representatives. Time
Calculations. 62. Calculation of time limitations for compliance with the terms
of this Order run from the Effective Date and shall be based on calendar days,
unless otherwise noted. 63. The Regional Director, or an OTS authorized
representative, may extend any of the deadlines set forth in the provisions of
this Order upon written request by the Association that includes reasons in
support for any such extension. Any OTS extension shall be made in writing.
First Federal Bank Order to Cease and Desist Page 21 of 23

 


[g357441kmi022.gif]

Submissions and Notices. 64. All submissions, including any reports, to the OTS
that are required by or contemplated by this Order shall be submitted within the
specified timeframes. 65. Except as otherwise provided herein, all submissions,
requests, communications, consents or other documents relating to this Order
shall be in writing and sent by first class U.S. mail (or by reputable overnight
carrier, electronic facsimile transmission or hand delivery by messenger)
addressed as follows: (a) To the OTS: Regional Director C.K. Lee Attn: Vivian
Carlton, Assistant Director 225 E. John Carpenter Freeway, Suite 500 Irving,
Texas 75062-2326 Fax No. (972) 277-9501 (b) To the Association: Larry J. Brandt,
Chairman and Chief Executive Officer First Federal Bank 1401 Highway 62-65 North
Harrison, Arkansas 72601-4226 Fax No. (870) 365-8355 No Violations Authorized.
66. Nothing in this Order or the Stipulation shall be construed as allowing the
Association, its Board, officers, or employees to violate any law, rule, or
regulation. First Federal Bank Order to Cease and Desist Page 22 of 23

 


[g357441kmi023.gif]

IT IS SO ORDERED. OFFICE OF THRIFT SUPERVISION By: C.K. Lee Regional Director,
Western Region Date: See Effective Date on page 1 First Federal Bank Order to
Cease and Desist Page 23 of 23

 

 